DETAILED ACTION

The Information Disclosure Statement(s) filed 12/04/2019 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wessels et al. (DE 102016122993 A1) in view of Trimble et al. (US 20160107542 A1).
Regarding claim 1, Wessels teaches an aircraft flooring system (Abstract), comprising: a floor beam (Figure 3, unlabeled element); a seat track having a base flange (Figure 3, unlabeled element), the base flange including a plurality of apertures (as seen in Figure 3), a first floor panel (Figure 3, element 19); and an edge panel that is sized and shaped to couple the first floor panel to the seat track (Figure 3, 
Regarding claim 2, the combination of Wessels teaches the invention claimed and discussed above except wherein the seat track fitting includes one or more shear pads, each of the one or more shear pads sized and shaped to be received through the apertures of the seat track. However, Trimble teaches multiple embodiments of seat track fittings including one or more shear pads (Figures 1-5), each of the one or more shear pads sized and shaped to be received through the apertures of the seat track (as depicted in Figures 2 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Trimble track fitting assembly as discussed above to the seat track of Wessels in order to couple a passenger seat to the track as taught in ¶ [0004] of Trimble, since it has been held that 
Regarding claim 3, the combination of Wessels teaches the invention claimed and discussed above, except wherein the shear pads are integrally formed with a body of the seat track fitting, and each of the shear pads including a tensile flange and a shear flange, the tensile flange sized and shaped to couple to the base flange of the seat track and resist tensile loads of the aircraft flooring system, and the shear flange sized and shaped to couple to the base flange of the seat track and resist shear loads of the aircraft flooring system. However, Trimble teaches multiple embodiments of shear pads, one of which is integrally formed with the body of the seat track fitting (Figure 1), and each of the shear pads includes a tensile flange and a shear flange (as depicted in Figure 1), wherein both the flanges are sized and shaped to couple to the base flange of the seat track and resist tensile (top of horizontal surface on shear pad in Figure 1) and shear (side surface of shear pad stud in Figure 1) loads inasmuch as the applicant has claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date to add Trimble track fitting assembly as discussed above to the seat track of Wessels in order to couple a passenger seat to the track as taught in ¶ [0004] of Trimble, since it has been held that combining prior art elements according to known methods (the flooring system comprising a floor beam, a seat track having a base flange, the base flange including a plurality of apertures, a first floor panel, and an edge panel as taught by Wessels, and a seat track fitting comprising shear one or more shear pads integrally formed with a body of the seat track fitting, and each of the shear pads including a tensile flange and a shear flange, the tensile flange sized and shaped to couple to the base flange of the seat track and resist tensile loads of the aircraft flooring system, and the shear flange sized and shaped to couple to the base flange of the seat 
Regarding claim 5, the combination of Wessels teaches the invention claimed and discussed above except wherein the seat track includes a retention flange, the retention flange including a plurality of retention recesses that partially extend through the retention flange, the retention recesses sized and shaped to define tabs that are positioned adjacent to the retention recesses. However, Wessels teaches a seat track includes a retention flange (Figure 3, unlabeled element), the retention flange including a plurality of retention recesses that partially extend through the retention flange (Figures 3-5 depict retention recesses that partially extend through the retention flange), the retention recesses sized and shaped to define tabs that are positioned adjacent to the retention recesses (Figure 3 depicts retention recesses on the left that are sized and shaped to form tabs accommodating the recesses on the left side of the seat track). It would have been obvious to one of ordinary skill in the art before the effective filing date to add further Wessels elements as discussed above in the combination of Wessels in order to couple flooring and edge panels to a retention flange of a seat track (as depicted in Figures 3-5), since it has been held that combining prior art elements according to known methods (the flooring system comprising a floor beam, a seat track having a base flange, the base flange including a plurality of apertures, a first floor panel, and an edge panel as taught by Wessels, and a seat track including a retention flange, the retention flange including a plurality of retention recesses that partially extend through the retention flange, the retention recesses sized and shaped to define tabs that are positioned adjacent to the retention recesses as taught by Wessels) to yield predictable results (an aircraft flooring system wherein the seat track includes a retention flange, the retention flange including a plurality of retention recesses that 
Regarding claim 8, the combination of Wessels teaches the invention claimed and discussed above. The reasoning provided in the Trimble portion of the response to claim 1 satisfies the physical limitations of this claim. 
Regarding claim 9, the combination of Wessels teaches the invention claimed and discussed above, except wherein the flooring system further comprises a second floor panel coupled to the seat track and positioned adjacent to the first floor panel; and a wiring edge panel that is sized and shaped to couple the second floor panel to the seat track. However, Wessels further teaches a second floor panel (Figures 3-5, element 3) coupled to the seat track and positioned adjacent to the first floor panel (Figures 3-5, element 19); and a wiring edge panel (Figures 3-5, element 2) that is sized and shaped to couple the second floor panel to the seat track (as depicted in Figures 4 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to add further Wessels elements as discussed above in the combination of Wessels in order to couple flooring and edge panels to a retention flange of a seat track (as depicted in Figures 3-5), since it has been held that combining prior art elements according to known methods (the flooring system comprising a floor beam, a seat track having a base flange, the base flange including a plurality of apertures, a first floor panel, and an edge panel as taught by Wessels, and a second floor panel coupled to the seat track and positioned adjacent to the first floor panel; and a wiring edge panel that is sized and shaped to couple the second floor panel to the seat track as taught by Wessels) to yield predictable results (an aircraft flooring system comprising a second floor panel coupled to the seat track and positioned adjacent to the first floor panel; and a wiring edge panel that is sized and shaped to couple the second floor panel to the seat track) support a conclusion of obviousness. See MPEP 2143
Regarding claim 10, the combination of Wessels teaches the invention claimed and discussed above except wherein the wiring edge panel has an arcuate-shaped channel that is sized and shaped to receive one or more wiring components. However, Wessels further teaches a wiring edge panel (Figures 4 and 5, element 2) has an arcuate-shaped channel (Figures 4 and 5, elements 6 and 23 demonstrate u-

Claim 11, and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al. (US 20160107542 A1) in view of Wessels et al. (DE 102016122993 A1).
Regarding claim 11, Frantz teaches an aircraft flooring system (Figure 1-3), comprising: a seat track (Figure 3) having: a base flange (Figure 3); a first chord flange and a second chord flange, the first chord flange being a mirror image of the second chord flange relative to a central vertical axis of the seat track (depicted in Figure 3), the first chord flange and the second chord flange coupled to the base flange (depicted in Figure 3); a first retention flange and a second retention flange, the first retention flange being a mirror image of the second retention flange relative to the central vertical axis of the seat track (depicted in Figure 3), the first retention flange and the second retention flange each protruding outwardly from the respective first chord flange and the second chord flange (as depicted in Figure 3); a first floor panel (Figure 2, left side); a second floor panel (Figure 2, right side). Frantz fails to teach a first edge panel that is sized and shaped to couple the first floor panel to the first retention flange of the seat track; and a second edge panel that is sized and shaped to couple the second floor panel to the second retention flange of the seat track. However, Wessels teaches a first edge panel that is sized and shaped to couple the 
Regarding claim 14, Frantz as modified by Wessels teaches the invention discussed in claim 11, wherein the base flange includes a plurality of spaced apart diamond-shaped apertures (Figure 25 of Frantz demonstrates an alternate embodiment of his invention comprising an engagement plate with a plurality of diamond-shaped apertures as discussed in ¶ [0049-0050]).
Regarding claim 15, Frantz as modified by Wessels teaches the invention discussed in claim 14, further comprising: a seat track fitting including a plurality of shear pads (Figures 4-19 of Frantz demonstrate a number of different embodiments for shear pads to be used in conjunction with the seat track), each of the shear pads sized and shaped to be coupleably received through a corresponding diamond- shaped aperture of the base flange of the seat track (as demonstrated in Figure 26).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wessels et al. (DE 102016122993 A1) and Trimble et al. (US 20160107542 A1) in view of Gaudreau (WO 2014135943 A2).
Regarding claim 7, Wessels as modified by Trimble teaches the invention discussed in claim 1. Wessels as modified by Trimble fails to teach one or more clip nut assemblies, the one or more clip nut assemblies sized and shaped to secure the first floor panel to the seat track. However, Gaudreau teaches a plurality of clip nut assemblies, sized and shaped to secure a floor panel to a seat track (as depicted in Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to  

Allowable Subject Matter
Claims 4, 6, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644